Citation Nr: 1316228	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  07-37 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial evaluation in excess of 30 percent for dysthymic disorder prior to November 17, 2007.  

3.  Entitlement to an effective date earlier than February 25, 2009, for the grant of service connection for sciatica of the right and left lower extremities.  

4.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1978 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions in August 2006, and April and August 2009.  In August 2006, the RO, in part, granted service connection for dysthymic disorder and degenerative disc disease of the lumbar spine, rated 30- and 20 percent disabling, respectively.  In April 2009 the RO granted service connection for sciatica of the right and left lower extremities, each subsequently rated 40 percent disabling; effective from February 25, 2009, and granted an increased rating to 70 percent for dysthymic disorder; effective from November 17, 2007.  In August 2009, the RO denied, in part, service connection for tinnitus.  A videoconference hearing before the undersigned was held in March 2013.  

In letters received in November 2007 and March 2010, and at the videoconference hearing in March 2013, the Veteran clarified the issues that he wished to pursue on appeal.  The Veteran testified that he was satisfied with the 70 percent evaluation assigned for dysthymic disorder, but believed that it should be made effective from the date of his original claim.  The Veteran also reported that he was satisfied with the 40 percent evaluations assigned for sciatica of each lower extremity, but disagreed with the effective date assigned.  Accordingly, the issues have been recharacterized to reflect the appropriate adjudicatory issues on appeal.  

The issue of an increased rating for the low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not have tinnitus in service, nor is there any credible, probative evidence that any current tinnitus is related to service or to any incident therein.  

2.  From September 26, 2005 to November 17, 2007, the Veteran's symptoms for dysthymic disorder more nearly approximated the degree of occupational and social impairment contemplated by a 50 percent schedular rating, but no higher.    

3.  Since service connection was established for a low back disability in September 2005, to February 25, 2009, the Veteran has demonstrated neurologic impairment of the right and left lower extremities associated with the low back disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have tinnitus due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  

2.  The criteria for an initial evaluation of 50 percent for PTSD prior to November 17, 2007 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Part 4, Diagnostic Code 9433 (2012).  

3.  An effective date of September 26, 2005, for the grant of service connection for radiculopathy of the right and left lower extremities associated with degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.151(a), 3.159, 3.400(b)(2), 4.1, 4.2, 4.3, 4.13, 4.21, 4.42 (2012).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  That notwithstanding, the Veteran was nevertheless apprised of the rating criteria for dysthymic disorder in the statement of the case promulgated in October 2007.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs), and all VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's Virtual VA records.  The Veteran was examined by VA during the pendency of this appeal, and testified at a videoconference hearing before the undersigned in March 2013.  The Board finds that the VA examinations were comprehensive and adequate upon which to base a decision on the merits of the issues on appeal.  The examiners personally interviewed and examined the Veteran, elicited a medical history and provided comprehensive and rational explanation for the conclusions reached.  

Further, neither the Veteran nor his attorney have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

The Veteran also testified at a videoconference hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the videoconference hearing, the VLJ fully identified the issues on appeal and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  

Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the videoconference hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and an organic disease of the nervous system is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Tinnitus

The Veteran contends that he was exposed to acoustic trauma from weapons training and aircraft engine noise while assigned to an aircraft carrier during service.  The Veteran reported that he was an ammunitions loader during weapons training and that his duty assignments brought him in close proximity to the flight deck where he was exposed to aircraft engine noise.  The Veteran also testified that his bunk was located directly below the flight deck, which also exposed him to loud noise.  The Veteran asserts that service connection should be established for tinnitus due to noise exposure in service.  

At the videoconference hearing in March 2013, the Veteran testified that he had constant ringing in his ears in service, but never reported it to anyone because he "just figured it was normal" and "knew nothing about it."  (T p.27).  He also testified that his tinnitus has been "steady" ever since his discharge from service.  

While the STRs showed that the Veteran was afforded several routine audiological examinations during his nearly six years of service, the records are completely silent for any complaints, treatment, abnormalities or diagnosis for tinnitus.  

Similarly, there were no complaints, findings or diagnosis for tinnitus on the numerous VA and private medical reports of record from 1989 to the time of the Veteran's claim for tinnitus in January 2009.  

When examined by VA in August 2009, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and current findings.  The Veteran reported a history of noise exposure from air craft engines and firing 5-inch guns in service, and post service noise exposure working as a truck driver and heavy equipment operator.  When asked when his tinnitus began, the Veteran reported that he could not recall the specific date or circumstances of its onset.  On audiological examination, the Veteran had normal to mild sloping sensorineural hearing loss, bilaterally.  The examiner noted that the Veteran's hearing acuity from 500 to 4,000 hertz in service was within normal limits on all of his service examinations, and opined that his current hearing loss and tinnitus were not due to or a result of noise exposure in service.  The examiner opined that the Veteran's current tinnitus was at least as likely as not related to his hearing loss.  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Concerning the Veteran's contentions, while he is competent to provide evidence regarding his observations and experiences, any such assertions must be weighed against other inconsistent or contradictory evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this regard, the Board finds that the Veteran's inconsistent statements concerning the onset of his tinnitus, particularly when compared with the historical record, raises serious doubts as to his ability to provide accurate and reliable information and reflects negatively on his credibility.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Specifically, that the Veteran was seen on sick call on numerous occasions for various maladies, including an ingrown toe nail, a common cold and other relatively benign problems during service, but would never mention what he now claims to have been constant ringing in his ears is not rational or believable.  Moreover, the fact that the Veteran could not recall when his tinnitus began when examined by VA in August 2009, but now claims that it has been present for nearly 30 years further undermines the probative value of his testimony.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest to receive benefits may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the Board does not find the Veteran to be a reliable historian, and that his contentions of constant tinnitus since service is not credible.  

In this case, the Board finds the August 2009 VA audiological opinion persuasive, as it was based on thorough examination of the Veteran and included detailed discussions of all relevant facts.  The examiner offered rational and plausible explanation for concluding that the Veteran's current tinnitus was not related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  

As there is no competent, probative evidence of record suggesting a connection between the Veteran's current tinnitus and service, and no objective evidence of any complaints or manifestations of tinnitus until nearly 25 years after his discharge from service, the record affords no basis to grant service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Increased Ratings - In General

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When, as in this case, the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2012).  

Where dysthymic disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating is assigned.  

Where dysthymic disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating is for assignment.  

Where dysthymic disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating is awarded.  

Where dysthymic disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating is awarded.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Dysthymic Disorder

As indicated above, service connection was established for dysthymic disorder secondary to the Veteran's service-connected low back disability by the RO in August 2006, and was initially assigned a 30 percent rating, effective from September 26, 2005, the date of receipt of the Veteran's original formal claim.  38 C.F.R. § 3.400(b)(2).  The Veteran disagreed with the rating assigned giving rise to the current appeal.  Thereafter, by rating action in April 2009, the RO assigned an increased rating to 70 percent; effective from November 17, 2007, the date of a private psychological report.  38 C.F.R. § 3.400(o)(2).  As discussed above, the Veteran has limited his appeal to an evaluation in excess of 30 percent prior to November 17, 2007.  

The pertinent evidence of record includes a January 2006 private psychological report, an April 2006 VA psychiatric examination report and several VA outpatient notes from May to August 2007.  The Veteran's complaints, included depressed mood, irritability, fatigue, reduced concentration, loss of interest in activities, and impaired sleep.  

When examined by the private psychologist in January 2006, the Veteran reported that he had been on medical leave since October 2005, due to a work-related injury to his cervical spine.  The Veteran complained of chronic, increasing lower back pain radiating into both lower extremities with ever-increasing sense of depression, despondence and worthlessness.  He reported extreme problems with sleep secondary to pain and felt sad and empty.  On mental status examination, his speech was pressured, particularly when describing his pain and emotional difficulties.  There was no evidence of delusions, illusions or hallucinations, and his ability to calculate and abstract were intact.  He described a depressed mood and affect, and a sense of helplessness and hopelessness related to his symptoms.  He reported frequent preoccupations with death and despondence and described a quick temper and a sense of foreshortened future.  The diagnosis was major depressive disorder, and the Global Assessment of Functioning (GAF) score was 46 for the present and 49 for the past year.  

On Axis IV, the examiner stated that the Veteran had problems with his primary support group in that his multiple physical problems made it hard for him to have an effective relationship with his wife and family.  He has problems related to his social environment in that he has few friends and doesn't like to socialize anymore, and is quite withdrawn emotionally.  He has occupational problems in that his pain and cervical problems have placed him into disability with his job.  In summary, the examiner commented that the Veteran was significantly impaired in both the physical and psychological areas of his life due to extreme intense pain and inability to function in most areas of his life.  His depression has crescendoed to the extent that his ability to enjoy a productive, positive life in any way has been severely impaired.  

When examined by VA in April 2006, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history, including the January 2006 private psychological report, and the clinical findings on examination.  The Veteran reported that he gets angry and fights with his oldest daughter (21 yrs old) who, he says, is just like her mother, and that she gets mad at him when he can't fix her car.  His wife gets mad at him because he can't get work done around the house.  When he gets mad, he takes a drive to calm down.  The Veteran reported that he gets along well with his two youngest daughters, and that he has a couple of buddies and talks to them once in a while, but prefers to stay to himself.  He said that he has lost interest in going to car shows or fishing, and that he and his wife don't go out much with other couples because he doesn't like to walk much.  The Veteran reported that he visits his parents for about an hour every day (currently on workman's compensation due to cervical spine disability - cervical diskectomy in March 2006), and that he does some laundry and watches TV.  Before his cervical diskectomy, the Veteran reported that he cared for his animals (three dogs, a cat, goat, and rabbits), kept up his five acres and kept a garden.  

The Veteran reported that he didn't like to be by himself; doesn't go hunting or fishing, or playing basketball with his youngest daughter because it bothered his back, and said that he has mostly physical problems.  About his feelings, he said that he was "kinda bored" and was sad about 70 percent of the time.  He doesn't have much interest in doing things and derives little pleasure from activities.  He described variable weight and sleep changes, substantial fatigue and reduced ability to concentrate.  The examiner commented that the severity level appeared to be in the moderate range.  The Veteran reported that he felt depressed most of the time and rated it as moderate in intensity, dating back about five years.  On mental status examination, the Veteran was neatly groomed and appropriately dressed.  His psychomotor activity, speech, and thought process and content were unremarkable.  His affect was constricted, his mood dysphoric and he reported difficulty with concentration.  He was well oriented, he interpreted proverbs appropriately, and there was no evidence of delusions or hallucinations.  His judgment and insight were intact, there were no reported episodes of violence, suicidal or homicidal ideations, and his impulse control was good.  

Psychological testing revealed moderate to marked psychopathology for depression, somatic complaints and histrionic tendencies.  The examiner noted that individuals with similar profiles tend to deny the presence of psychological problems, unconsciously rely on the defenses of repression and denial, and complain excessively about their physical problems.  They have poor stress tolerance, lack insight into their psychological functioning and tend to be self-absorbed.  The elevated score for depression suggested that, at present, the Veteran's usual defenses and means of coping were not effective, and that as a result substantial depression was being experienced.  The tests also showed the presence of anxiety, worry, ruminations, and discomfort in social situations, which may be perceived as being eccentric or aloof.  The Twenty-One Word Memory test showed grossly normal memory function.  The diagnosis was dysthymic disorder, late onset, situational type.  The GAF score was 50.  The examiner commented that the difference between the private diagnosis of major depressive disorder and the current diagnosis of dysthymic disorder were not particularly significant in this case, as it would not be unusual to present somewhat different patterns of symptoms over time or examiners.  The examiner opined that the Veteran's depression related to his back disability causes a moderate decrease in functioning in the areas of work, family, and social life.  

A VA (initial) outpatient assessment in May 2007, indicated that the Veteran was referred by his primary care physician for help with depression and anxiety.  The Veteran reported that he still struggles with low-grade depression most of the time and has a tendency to become anxious.  He also reported being anxious about an upcoming MRI due to claustrophobia.  The Veteran denied any suicidal or homicidal ideations, and did not exhibit any delusional thinking.  The Veteran was back to work for the state highway division, and reported that his family life was stable, and that he has faith.  On mental status examination, the Veteran was alert and well oriented.  His behavior was appropriate and his speech clear, coherent and productive with good comprehension.  His mood was dysthymic, his affect mood congruent, and had a good range of affect.  His memory, thought processes and content were intact, and thinking in general was concrete.  The diagnosis was mood disorder secondary to chronic back pain of the dysthymic type.  The GAF score was 55 to 60, moderate impairment.  

When seen by VA in August 2007, the Veteran presented and interacted well, had good range of affect, and did not exhibit any suicidal or homicidal ideations.  The examiner noted that the Veteran continued to struggle with chronic pain, but in spite of that, was managing reasonably well and had a good attitude.  The diagnosis was mood disorder secondary to chronic back pain, and the GAF score was 55 to 60, moderate impairment.  

The Global Assessment of Functioning (GAF) scores during the relevant period of this appeal, included 46 on the January 2006 private psychological examination, 50 on the April 2006 VA examination, and 55 to 60 on the May and August 2007 VA psychiatric outpatient notes.  A GAF score is an indicator of the examiner's assessment of the individual's overall functioning.  A GAF score between 41 and 50 contemplates a level of impairment of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  However, the Board is not required to assign a rating based merely on such score.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The material question at issue is whether the Veteran had sufficient occupational and social impairment to disrupt his performance of occupational tasks to the extent set forth in the rating criteria described above for an evaluation of 50 percent or greater, prior to November 17, 2007.  38 C.F.R. § 4.130 (2012).  

After reviewing the evidence of record, the Board concludes that the Veteran's psychiatric disability picture more closely approximated the criteria for a 50 percent schedular rating, and no higher, from the date of his original claim in September 2005 to November 17, 2007.  

Although the private psychologist in January 2006 reported that the Veteran was severely depressed, had memory problems and was moderately self-destructive, she indicated that his symptoms were due to multiple physical problems, including his cervical and low back disabilities.  It is significant to note that at the time of the private examination, the Veteran was on medical leave from his job with the state highway department due to his nonservice-connected cervical spine disability, and that he was receiving workman's compensation.  In fact, the record showed that the Veteran's cervical spine symptoms were so severe that he underwent cervical diskectomy in March 2006.  While private chiropractic records showed that the Veteran was treated for symptoms involving his entire spine following an automobile accident in December 2006, they do not show any specific treatment for low back problems for several years prior to that injury.  That is not to say that the Veteran did not have symptoms associated with his low back disability, but rather, that his psychiatric symptoms were multi-factorial in nature and not due solely to his service-connected low back disability.  

In this regard, the Board notes when examined by VA in April 2006, the Veteran reported that before his cervical diskectomy, he was able to care for his animals, kept a garden and maintained his five acres of property, but that he was no longer able to engage in those activities.  He also reported that he lost interest in going to car shows like he once did, and that he and his wife didn't go out because he didn't like to walk too much.  However, on the private examination in November 2007, the Veteran reported that he enjoyed attending car shows, working on his house and going out to eat with his wife once a week.  

In this case, the Board finds that the evidence of record showed the Veteran's symptomatology more closely approximated the criteria for a 50 percent schedular rating, and no higher, prior to November 17, 2007.  Fenderson v. West, 12 Vet. App. 119 (1999).  

While the evidence showed reduced reliability and some problems with interpersonal relationships prior to November 17, 2007, it does not suggest that the Veteran's psychiatric symptoms were of such severity to warrant a rating of 70 percent or higher.  He is not shown to have had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Moreover, the evidence does not reflect a level of symptomatology consistent with a 100 percent rating such as total occupational or social impairment due to impairment of thought process or communication, inappropriate behavior, actual danger of hurting himself or others, or an inability to perform the routine activities of daily living.  The Veteran has never displayed any evidence of disorientation or any psychotic symptoms.  He is well-oriented and his thought processes are logical, coherent and goal directed.  

The Board is cognizant of the fact that the Veteran was assigned a 70 percent rating for his dysthymic disorder by the RO in April 2009 based, in part, on an April 2009 VA examination report, which rendered the same GAF score of 50, assigned by the VA examiner in April 2006.  As noted above, however, the Board is not required to assign a rating based merely on a GAF score.  As the only issue before the Board is whether the Veteran is entitled to a rating in excess of 30 percent prior to November 17, 2007, further discussion of the severity of the Veteran's dysthymic disorder subsequent to that date is not on appeal.  

Additional Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's PTSD are consistent with the schedular criteria, and there is no competent evidence that any manifestation related to the service-connected disability is unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by the Veteran's disability, and provides for increased ratings for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  Id.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran is currently employed full-time.  While the Veteran reported that he has some difficulty working in confined spaces, he has never alleged that he is unable to work because of his service-connected disabilities, nor do the medical reports during the pendency of this appeal suggest that his psychiatric symptoms, back problems and bilateral lower extremity problems preclude substantially gainful employment.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the fact found, but shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2012).  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by the VA.  38 C.F.R. § 3.1(r) (2012).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 3.155 (2012).  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(ii).  


Sciatica

In this case, the Veteran's original claim for a low back disability was received by VA in September 2005.  In November 2005, the Veteran also filed a specific claim with VA for sciatica of the lower extremities.  VA outpatient notes and private medical reports subsequently associated with the claims file showed that the Veteran was treated for chronic low back pain radiating into both lower extremities on numerous occasions prior to the date of his claims for a back disability and sciatica.  Additionally, a VA MRI in December 2003 showed desiccation of discs at the L3-4 and L4-5 levels associated with mild posterior bulging and spinal stenosis.  

When examined by VA for purposes of establishing service connection in April 2006, the Veteran reported a history of neurological symptoms and described a burning type radiating pain, paresthesias, numbness and weakness from his back into his lower extremities on a daily basis.  On examination, the Veteran had decreased motor function and reflexes in both lower extremities.  The diagnosis was degenerative disc disease of the lumbar spine and the examiner opined that the Veteran's disability was related to back injuries in service.  Although the VA examiner did not comment on the nature or etiology of the Veteran's lower extremity symptoms, the clinical findings clearly showed evidence of neuropathy associated with the low back disability.  

Based on this examination, the RO granted service connection for degenerative disc disease of the lumbar spine by rating action in August 2006, and assigned a 20 percent evaluation; effective from September 26, 2005, the date of receipt of the Veteran's original claim.  38 C.F.R. § 3.400(b)(2).  The RO denied service connection for sciatica on the basis that there was no diagnosis on the VA examination or any "neurological complications of the back."  

The criteria for rating a back disability under the General Formula for Diseases and Injuries of the Spine provides, in pertinent part, that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1).  

VA regulations also provide, in pertinent part, that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating Board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  

In this case, while the VA examiner in April 2006 did not specifically address the Veteran's bilateral lower extremity symptoms, the objective findings on the examination clearly showed some degree of neurological impairment associated with the low back disability.  As such, it was incumbent upon the RO in August 2006, to return the claims file to the VA examiner who evaluated the Veteran in April 2006 for clarification, or to request a neurological examination.  The RO did neither, and simply took the expedient course of denying the claim on the basis that there was no diagnosis.  At this point, the Board notes that the RO's instructions to the VA examiner in March 2006, made no mention of the Veteran's claim for sciatica and asked only for an opinion as to the nature and etiology of any identified low back disability.  

The provisions of the law governing effective date of awards of benefits are clear and unambiguous.  The effective date of an award of service connection based on an original claim is the day following separation from service or date entitlement arose, if the claim is received within one year of discharge from service; otherwise the date of receipt of a claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

The facts in this case are indisputable and showed that the Veteran's complaints and the specific neurological findings that were subsequently diagnosed as sciatica of the lower extremities were present when he filed his original claim for a low back disability in September 2005, and his follow-up claim for sciatica in November 2005.  Whether the neurological findings satisfied the criteria for a compensable evaluation when examined by VA in 2006 is a question that need not be resolved at this point.  Regardless, that neurological symptoms were present at the time of receipt of the Veteran's original claim and were clearly related to the low back disability, cannot be reasonably disputed.  As such, the Board finds that the appropriate effective date for the grant of service connection for sciatica of the right and left lower extremities is September 26, 2005, the date of receipt of claim.  


ORDER

Service connection for tinnitus is denied.  

An initial evaluation of 50 percent for PTSD prior to November 17, 2007 is granted.

Entitlement to an effective date of September 26, 2005, for service connection for sciatica of the right and left lower extremities is granted, subject to VA laws and regulation concerning payment of monetary benefits.  


REMAND

At the hearing in January 2012, the Veteran testified that he had flare-ups about five times a month and indicated that his low back disability had worsened since the most recent VA examination in March 2009.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic code(s).  It is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should take appropriate steps to obtain the names and addresses of all medical care providers who treated him for his low back disability since January 2010.  After securing the necessary release, obtain copies of all medical records from the identified treatment sources, including any VA treatment records not already of record, and associate them with the claims folder.  

2.  The Veteran should be afforded VA orthopedic and neurological examinations to determine the current severity of his low back disability and sciatica of the lower extremities.  All indicated tests and studies are to be performed, including an EMG/NCV study.  The claims folder must be made available to the examiners for review, and a notation to the effect that this record review took place should be included in the report.  The examiners should provide a response to each of the following questions/instructions.  

The orthopedic examiner should respond to the following:  

a)  Note any limitations of motion in the thoracolumbar spine.  

b)  Indicate whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  

c)  Lastly, the examiner should express an opinion on whether pain of the thoracolumbar spine could significantly limit functional ability during flare-ups or when the spine is used repeatedly over a period of time.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

The neurological examiner should identify any neurological complaints or findings attributable to the service-connected lumbar spine disability and provide a written discussion of the degree of any residual weakness or sensory disturbance, and how it impacts on motor function of the lumbar spine.  The examiner should also: 

a)  Indicate whether the Veteran has recurring attacks of intervertebral disc syndrome referable to the lumbar spine disability.  If so, indicate the degree of intermittent relief he experiences between those attacks.  

b)  The examiner should note whether any intervertebral disc syndrome that may be present in the thoracolumbar spine results in incapacitating episodes, and indicate the total duration of any episodes for each spinal segment.  

If any requested information cannot be provided, the examiner should offer an explanation.  

3.  After the requested development has been completed, the RO should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


